DETAILED ACTION
1.	The following communication is in response to applicant's amendment received on 8-January-2021.  Claims 1 and 3-10 are pending in the application.  Claim 2 is canceled.  The IDS received on 28-January-2021 has been considered.  Further, the specific arguments as presented in applicant’s present response, on pages 9-10, are considered persuasive, and therefore the previously applied rejections have been withdrawn.
	The present application, filed on or after 16-March-2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
2.1	An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.  Authorization for this Examiner's Amendment was given by Philippe Signore (Reg. No. 43,922) on 9-March-2021.

2.2	In the Claims:
Claim 4: (Currently Amended)  A mobile information terminal for receiving [[the]] operation data from a construction machine [[to]] and transmit the operation data to [[the]] a server, comprising:
a first terminal-side communication unit having a function of communicating with [[the]] a second vehicle-side communication unit of the construction machine via [[the]] a short distance communication means; 
a second terminal-side communication unit having a function of transmitting the operation data to the server via [[the]] a long distance communication means; and 

the construction machine comprises: 
a first vehicle-side communication unit having a function of transmitting the 
operation data to the server via the long distance communication means; 
a second vehicle-side communication unit having a function of communicating 
with a mobile information terminal via the short distance communication means for conducting communication in a distance shorter than a distance in the long distance communication means; 
a vehicle-side storage unit having a region for storing the operation data; and 
a vehicle-side control unit which determines whether the long distance 
communication means is available or not, when determining that the long distance communication means is available, controls the first vehicle-side communication unit so as to transmit the operation data via the long distance communication means, and when determining that the long distance communication means is not available, causes the vehicle-side storage unit to store the operation data, and further determines whether a transmission start command is received from the mobile information terminal or not, and when determining that the transmission start command is received, controls the second vehicle-side communication unit so as to transmit the operation data stored in the vehicle-side storage unit via the short distance communication means.

Claim 9: (Currently Amended)  An information communication system comprising: 

the construction machine according to claim 1 which has a function of communicating with the server via the long distance communication means; and 
a mobile information terminal which has a function of communicating with the construction machine via the short distance communication means for conducting communication in a distance shorter than a distance in the long distance communication means, and a function of communicating with the server via the long distance communication means, wherein 
the mobile information terminal comprises: 
a first terminal-side communication unit having a function of communicating with 
the second vehicle-side communication unit of the construction machine via the short distance communication means; 
a second terminal-side communication unit having a function of transmitting the 
operation data to the server via the long distance communication means; and 
a terminal-side control unit which outputs a transmission start command for 
instructing transmission start of the operation data to the construction machine via the first terminal-side communication unit, and further determines whether the long distance communication means is available or not, and when determining that the long distance communication means is available, controls the second terminal-side communication unit so as to transmit, via the long distance communication means, the operation data received from the construction machine via the first terminal-side communication unit.

Claim 10: (Currently Amended)  A non-transitory computer readable medium including a program to be implemented on a mobile information terminal for receiving [[the]] operation data from a construction machine [[to]] and transmit the operation data to [[the]] a server, wherein
the mobile information terminal includes:

[[the]] a second vehicle-side communication unit of the construction machine via [[the]] a short distance communication means; and 
a second terminal-side communication unit having a function of transmitting the
operation data to the server via [[the]] a long distance communication means, and 
the program causes the mobile information terminal to function as: 
means for causing the first terminal-side communication unit to transmit a 
transmission start command to instruct transmission start of the operation data; 
means for determining whether the long distance communication means is 
available or not; and 
means for causing the second terminal-side communication unit to transmit the 
operation data received from the construction machine via the first terminal-side communication unit when determining that the long distance communication means is available, wherein 
the construction machine comprises: 
a first vehicle-side communication unit having a function of transmitting the 
operation data to the server via the long distance communication means; 
[[a]] the second vehicle-side communication unit having a function of 
communicating with [[a]] the mobile information terminal via the short distance communication means for conducting communication in a distance shorter than a distance in the long distance communication means; 
a vehicle-side storage unit having a region for storing the operation data; and 
a vehicle-side control unit which determines whether the long distance 
communication means is available or not, when determining that the long distance communication means is available, controls the first vehicle-side communication unit so as to transmit the operation data via the long distance communication means, and when determining that the long distance communication means is not available, causes the vehicle-side storage 

Response Guidelines
3.1	Any comments considered necessary by applicant MUST be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should clearly be labeled “Comments on Statement of Reasons for Allowance”.

3.2	Any response to the Examiner in regard to this allowance should be 

directed to:	Russell Frejd, telephone number (571) 272-3779, Monday-Friday from 0730 to
1600 ET.  If attempts to reach the examiner by telephone are unsuccessful, 
please contact the examiner’s supervisor(s): Peter Nolan can be reached at
(571) 272-7016, or Thomas Black can be reached at (571) 272-6956.  

mailed to:	Commissioner of Patents and Trademarks
		P.O. Box 1450, Alexandria, VA  22313-1450

faxed to:	(571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Hand-delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314. 


Primary Examiner  AU 3661